Citation Nr: 1431612	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  10-22 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to the service-connected chondromalacia patella of the left knee and the service-connected post traumatic arthritis of the left ankle.

3.  Entitlement to service connection for a right hip disorder, to include as secondary to the service-connected chondromalacia patella of the left knee, secondary to the service-connected post traumatic arthritis of the left ankle, and secondary to the non-service-connected lumbar spine disorder.

4.  Entitlement to service connection for a right knee disorder, to include as secondary to the service-connected chondromalacia patella of the left knee, secondary to the service-connected post traumatic arthritis of the left ankle, and secondary to the non-service-connected lumbar spine disorder.

5.  Entitlement to service connection for a right leg disorder, to include radiculopathy, and to include as secondary to the service-connected chondromalacia patella of the left knee, secondary to the service-connected post traumatic arthritis of the left ankle, and secondary to the non-service-connected lumbar spine disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to October 1970.  

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the benefits sought on appeal.  The Veteran then perfected a timely appeal of these issues.

The Veteran's paperless claims files were also reviewed and considered in preparing this decision and remand, along with his paper claims file. 

With the exception of the lumbar spine claims, the remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 2005 rating decision, the RO denied service connection for a low back disorder on the basis that the evidence did not show that the lumbar spine disorder was due to the Veteran's service-connected left knee disability and/or left ankle disability, and was not present in service.  The Veteran did not appeal.

2.  Subsequent to the September 2005 rating decision, the Veteran was diagnosed with lumbosacral degenerative joint disease at the July 2008 VA examination.

3.  Five private medical opinions dated in January 2005, March 2005, and July 2009 from the Veteran's treating physicians, provide positive nexus opinions between the Veteran's current lumbar spine disorder and his service-connected left knee disability and left ankle disability on the bases of causation and aggravation.

4.  Two VA examinations dated in August 2005 and July 2008 provide negative nexus opinions between the Veteran's current lumbar spine disorder and his service-connected left knee disability and left ankle disability on the bases of causation only.

5.  The medical opinions added to the record since the September 2005 rating decision, when considered by themselves or in connection with evidence previously assembled, relate to unestablished facts necessary to substantiate the claim for service connection for a lumbar spine disorder, and raise a reasonable possibility of substantiating the claim.

6.  The medical evidence is in equipoise; thus, in giving him the benefit of the doubt, the Veteran's current lumbar spine disorder is etiologically related to his service-connected chondromalacia patella of the left knee and the service-connected post traumatic arthritis of the left ankle.



CONCLUSIONS OF LAW

1.  The September 2005 rating decision that denied service connection for a lumbar spine disorder is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. 
§ 20.1103 (2013).

2.  Evidence received since the September 2005 rating decision is new and material and the claim for service connection for a lumbar spine disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The Veteran's current lumbar spine disorder, to include degenerative joint disease of the lumbar spine, is proximately due to or the result of his service-connected chondromalacia patella of the left knee and the service-connected post traumatic arthritis of the left ankle.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


ORDER

The claim to reopen the issue of entitlement to service connection for a lumbar spine disorder is granted.

The claim of entitlement to service connection for a lumbar spine disorder, to include degenerative joint disease of the lumbar spine, and to include as secondary to the service-connected chondromalacia patella of the left knee and the service-connected post traumatic arthritis of the left ankle, is granted.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining claims can be properly adjudicated.   

Initially, the Veteran's most recent, pertinent treatment records from the VA Medical Center (VAMC) in Fayetteville, North Carolina, are dated from October 2007.  The most recent, pertinent treatment records from the VAMC in Durham, North Carolina, are dated from August 2006.  Upon remand, all pertinent VAMC treatment records since these dates must be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2002); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Second, a May 2010 private medical opinion submitted by Dr. B. refers to the Veteran's private treatment for his knees by several private physicians.  These records are not currently located in the claims file, and attempts to obtain these records have not been made.  Upon remand, attempts to obtain these pertinent records must be made.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1).

Third, the Veteran is now service-connected for degenerative joint disease of the lumbar spine in accordance with this Board decision.  To date, the Veteran has not been provided VA medical opinions addressing secondary service connection in relation to the service-connected degenerative disc disease of the lumbar spine.  38 C.F.R. § 3.310 (2013).  This theory of service connection is inferred, particularly as the evidence documents a diagnosis of lumbar radiculitis in an August 2004 private treatment record, and as a July 2008 VA medical opinion correlates the Veteran's right hip pain to his lumbar spine disorder.  However, this evidence alone is not sufficient to grant the claims.  Additionally, the Veteran submitted private medical opinions that attribute his right knee pain to his service-connected left knee disability due to the altered gait and transfer of weight caused by his left knee disability.  However, this evidence alone is not sufficient to grant the claim.  To date, this theory pertaining to the right knee has not been addressed by a VA examiner.  The Board finds these medical opinions to be necessary.  Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, the Board finds that additional VA medical opinions are necessary before decisions on the merits may be reached.  

The Veteran is hereby notified that it is his responsibility to report for any examination scheduled in connection with this REMAND at whatever location it is scheduled and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2013).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA outpatient treatment records from the Fayetteville, North Carolina, VAMC since October 2007 that have not been secured for inclusion in the record.

Obtain all pertinent VA outpatient treatment records from the Durham, North Carolina, VAMC since August 2006 that have not been secured for inclusion in the record.

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  Contact the Veteran and ask that he provide the names and addresses of the following private physicians who have treated him for his knees:
* Dr. R. (as described in the May 2010 medical opinion)
* Dr. D. (as described in the May 2010 medical opinion)
* Dr. A. (as described in the May 2010 medical opinion)
* Dr. B. (who provided medical opinions dated in July 2009 and May 2010)

If the Veteran provides information that properly identifies the custodians of these records, then attempt to obtain any records that have been properly identified by the Veteran, after securing any necessary authorizations.  If no medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  Ask the original July 2008 VA examiner (or, if unavailable, an appropriate VA examiner of like experience and qualifications) to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for a VA examination with an appropriate specialist for the purpose of ascertaining the nature and etiology of the Veteran's current right hip pain.  The examiner is requested to review all pertinent records associated with the claims file.

The VA examiner is asked to provide medical opinions on the following:

a) Is it at least as likely as not that the Veteran has a current right hip disorder that was caused by his service-connected degenerative joint disease of the lumbar spine?  

b) Is it at least as likely as not that the Veteran has a current right hip disorder that was aggravated (permanently worsened beyond the normal progression) by his service-connected degenerative joint disease of the lumbar spine?

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.
In forming his or her opinion, the examiner is asked to consider the Veteran's lay statements regarding the progression of his right hip pain, and comment on whether the Veteran's statements make sense from a medical point of view.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale, which explains the reasons and bases for the opinion reach.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.

4.  Ask the original July 2008 VA examiner (or, if unavailable, an appropriate VA examiner of like experience and qualifications) to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for a VA examination with an appropriate specialist for the purpose of ascertaining the nature and etiology of the Veteran's current right knee pain.  The examiner is requested to review all pertinent records associated with the claims file.

The VA examiner is asked to provide medical opinions on the following:

a) Is it at least as likely as not that the Veteran has a current right knee disorder that was caused by his service-connected degenerative joint disease of the lumbar spine?  

b) Is it at least as likely as not that the Veteran has a current right knee disorder that was aggravated (permanently worsened beyond the normal progression) by his service-connected degenerative joint disease of the lumbar spine?

c) Is it at least as likely as not that the Veteran has a current right knee disorder that was caused by his service-connected chondromalacia patella of the left knee?  In answering this question, the examiner should address whether the Veteran's gait is altered by the left knee disability, and thus affects his right knee.

d) Is it at least as likely as not that the Veteran has a current right knee disorder that was aggravated (permanently worsened beyond the normal progression) by his service-connected chondromalacia patella of the left knee?  In answering this question, the examiner should address whether the Veteran's gait is altered by the left knee disability, and thus affects his right knee.
e) Is it at least as likely as not that the Veteran has a current right knee disorder that was caused by his service-connected post traumatic arthritis of the left ankle?  In answering this question, the examiner should address whether the Veteran's gait is altered by the left ankle disability, and thus affects his right knee.

f) Is it at least as likely as not that the Veteran has a current right knee disorder that was aggravated (permanently worsened beyond the normal progression) by his service-connected post traumatic arthritis of the left ankle?  In answering this question, the examiner should address whether the Veteran's gait is altered by the left ankle disability, and thus affects his right knee.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

In forming his or her opinion, the examiner is asked to consider the Veteran's lay statements regarding the progression of his right knee pain, and comment on whether the Veteran's statements make sense from a medical point of view.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale, which explains the reasons and bases for the opinion reach.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.

5.  Schedule the Veteran for a VA examination with an appropriate specialist for the purpose of ascertaining the nature and etiology of the Veteran's current right leg pain, to include radiculopathy.  The examiner is requested to review all pertinent records associated with the claims file.

The VA examiner is asked to provide medical opinions on the following:

a) Does the Veteran have a current right leg disorder, to include radiculopathy?

b) If so, is it at least as likely as not that the Veteran's currently diagnosed right leg disorder was caused by his service-connected degenerative joint disease of the lumbar spine?  

c) If so, is it at least as likely as not that the Veteran's currently diagnosed right leg disorder was aggravated (permanently worsened beyond the normal progression) by his service-connected degenerative joint disease of the lumbar spine?

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

In forming his or her opinion, the examiner is asked to consider the Veteran's lay statements regarding the progression of his right leg pain, and comment on whether the Veteran's statements make sense from a medical point of view.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale, which explains the reasons and bases for the opinion reach.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.

6.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



______________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


